86 Ga. App. 890 (1952)
72 S.E.2d 771
GREEN
v.
THE STATE.
34276.
Court of Appeals of Georgia.
Decided October 11, 1952.
R. A. Whitsett, for plaintiff in error.
Paul Webb, Solicitor-General, John I. Kelley, B. B. Zellars, Charlie O. Murphy, contra.
CARLISLE, J.
1. Where, in a petition to the Superior Court of Fulton County for certiorari, based solely on the general grounds, it appears that the petitioner had been convicted in the Criminal Court of Fulton County of the offense of keeping, maintaining, and operating a lottery, known as the number game, and it appears from the brief of evidence, attached to and made a part of the petition for certiorari, that the petitioner was arrested on July 11, 1951, on Howell Street in the City *891 of Atlanta by officers who testified that there was a lottery in operation in the city on the day of the arrest and detailed the manner of its operation, and who testified that as they approached the petitioner they saw him take a package from his pocket and throw it down between the curb of the street and an automobile parked at the scene of the arrest, that they immediately stopped the automobile in which they were driving, arrested the petitioner, retrieved the package, which was the only such package to be found in that vicinity and found that the package contained lottery tickets of the nature usually found in the possession of "pick-up" men engaged in the operation of the described lottery then in operation, the evidence authorized the verdict of guilty, and the superior court did not err in overruling the petition for certiorari. Goodrum v. State, 69 Ga. App. 373 (25 S.E. 2d, 585); Jackson v. State, 71 Ga. App. 138 (30 S.E. 2d, 354); Jackson v. State, 79 Ga. App. 149 (53 S.E. 2d, 120).
2. In such a case as indicated above, it is immaterial that there was no proof of the date of the lottery tickets or proof that they had been written within two years prior to the date of the accusation. Lumpkin v. State, 83 Ga. App. 831 (3) (65 S.E. 2d, 184).
3. The contention, in the brief of counsel for the petitioner, that the trial court erred in permitting the introduction of lottery tickets in evidence which had been found on the defendant in another transaction, was not assigned as error in the petition for certiorari and will not, therefore, be considered here.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.